department of the treasury internal_revenue_service washington d c date cc dom fs it a number release date uilc internal_revenue_service national_office field_service_advice memorandum for associate district_counsel from deborah a butler assistant chief_counsel cc dom fs subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend insurer a b c taxpayer date year date year dollar_figurex dollar_figurey issue whether premiums_paid by b and c for prior acts coverage reported on taxpayer’s year and year tax returns must be capitalized under sec_263 conclusion the premiums_paid for prior acts coverage created or enhanced a capital_asset and provide taxpayer with a substantial long-term benefit thus taxpayer must capitalize the premiums under sec_263 facts for years prior to date insurer was a subsidiary and captive insurer of a on date a merged with b b filed a short_period return for year b was merged into c forming taxpayer on date after both mergers insurer remained the captive insurer of taxpayer insurer provided insurance coverage for and general liability risks incurred at facilities on its year return taxpayer as successor to b deducted as an ordinary and necessary business_expense under sec_162 a dollar_figurex premium paid to insurer for prior acts coverage the prior acts coverage provided by insurer were associated with b b had maintained prior to the merger on date claims made basis liability coverage and or self-insurance on its year return taxpayer deducted pursuant to sec_162 a dollar_figurey premium paid to insurer for prior acts coverage the prior acts coverage provided by insurer were associated with c c too had maintained prior to the merger on date claims made basis liability coverage and or self-insurance it appears at this time that insurer reported the premium receipts as income and established fully offsetting reserves for estimated claims liabilities so that it reported no net taxable_income on the transactions in either year or year the time remaining after policy expiration during which claims may continue to be asserted is known as the tail that tail can be quite long for claims because of the and the if claims made insurance is permitted to lapse then retroactive coverage for all incurred but not reported ibnr claims lapses with it the result can be significant liability exposure of the former insured for the duration of the tail of course for periods or layers of self- insurance the company simply continues to bear one hundred percent of the liability exposure for ibnr claims b and c both had claims made and self-insured tail exposure from multiple years prior to the mergers forming taxpayer commercial insurance is available for tail exposure left over from previous claims made policies under the rubric of prior acts coverage the issuing company steps into the shoes of the previous insurer by picking up responsibility for claims arising since the retroactive date the inception date of the original policy of the earlier company’s policy commercial insurers are willing to do so in large part because the assumed risk has previously been subjected to the rigors of the underwriting process however for self-insured exposures there is no previously underwriting evaluation to define and control the risk it is a case of underwriting the risk that an uninsured event which has already happened will be reported commercial insurers are usually reluctant to indemnify previously uninsured risks but the b and c’s tail exposures were complications to the successful mergers and ultimately b and c paid for and insurer issued prior acts coverage claims made basis liability coverage is a method of determining whether or not coverage is available for a specific claim if a claim is made during the time period when a liability policy is in effect then the insurance_company is responsible for its payment up to the limits of the policy regardless of when the event causing the claim occurred prior acts coverage is liability insurance coverage for claims arising from acts that occurred before the beginning of the policy periods policies written on a claims made basis cover only claims during the policy period prior acts coverage is necessary for covering a claim made during a current policy period for an event that happened before a policy was in force each of the underlying policies initially stated that coverage was limited to qualifying prior acts reported during the respective single policy years however by endorsements taxpayer clarified that the prior acts coverage went back to the retroactive date and covered all future claims taxpayer's designated personnel orally indicated that the prior acts insured in year would be covered by insurer regardless of when reported and that no further premium would be charged for the continuing insurance such amounts would cover all future reported claims taxpayer also indicated that the premium amount was derived from reports prepared by two actuarial firms the dollar_figurex premium appeared to be within the range recommended by the actuaries it also appeared from the reports that the actuaries were projecting a claim runoff period of seventeen or eighteen years and that the amounts being recommended constituted the entire outstanding exposure for ibnr claims taxpayer provided responses in a later cycle which indicated that the prior acts insured in year would also be covered by insurer regardless of when reported and that no further premium would be charged for the continuing insurance and that the premium covers all future years likewise the dollar_figurey premium paid in year appears based on a combination of actuarial computations appearing to contemplate the total period of ibnr runoff law and analysis sec_162 generally allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year sec_263 generally provides that no deduction shall be allowed for the cost of permanent improvements or betterments made to increase the value of any property sec_1_263_a_-2 clarifies that sec_263 requires the capitalization of costs incurred to acquire property having a useful_life substantially beyond the close of the taxable_year expenditures that otherwise are deducible under sec_162 nevertheless are not deductible currently if they are also capitalizable under sec_263 sec_161 and sec_261 503_us_79 403_us_345 expenditures which create or enhance a capital_asset must be capitalized 418_us_1 taxpayer has paid for continuing insurance coverage for the prior acts of b and c by making a single premium payment to insurer the single payment provides insurance governing the entire tail of exposure for b and c despite the fact that insurer will be making payments of losses covered under the policy many years in the future the risks transferred under the policy appear to qualify as valid insurance during the taxable years year and year the taxpayer appears to have laid the entire risk off on insurer by the payment of a single premium dollar_figurex premium for prior acts of b in year and dollar_figurey premium for prior acts of c in year as a result of risk_transfer taxpayer no longer has an interest in the premiums_paid and is no longer directly liable for losses taxpayer has indicated that the prior acts insured by insurer would be covered regardless of when reported and that no further premium would be charged for the continuing insurance and that the premium covers all future years taxpayer’s payments of premiums for prior acts coverage thus create a capital_asset with future year coverage requiring capitalization under lincoln savings and idaho power the capital_asset insurance coverage covers all future years and limits taxpayer’s exposure to the premium paid additionally payment for the insurance yields significant future_benefits to taxpayer the insurance coverage provides relief from the risk of future payouts it is also presently pays insurer an amount certain to accept the risk of paying losses in the future that are uncertain in amount furthermore the amounts paid the dollar_figurex premium year and the dollar_figurey premium year appear from the actuarial reports to constitute the entire outstanding exposure for ibnr claims for b and c respectively taxpayer appears to have paid a premium roughly equivalent to its total projected exposure - in essence a prepayment of future losses given these facts taxpayer appears to have received both a separate and distinct capital_asset the insurance_policy coverage for future years and has also received significant long-term benefits accordingly taxpayer would have to capitalize the dollar_figurex premium paid in year and the dollar_figurey premium paid in year under sec_263 see 101_tc_173 modified 102_tc_505 aff’d 73_f3d_799 8th cir pnc bancorp inc v commissioner t c no date case development hazards and other considerations if you have any further questions please call deborah a butler assistant chief_counsel by thomas d moffitt senior technician reviewer
